Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 1 of 17

COMMONWEALTH OF MASSACHUSETTS
SUPERIOR COURT DEPARTMENT

SUFFOLK, ss. Civil Action No. | - Ao) OLE

 

DEXTER ANDREWS, RAYMOND
DUNN, NUNO GOMES, TITUS
ROYAL, MATTHEW SOLER, and
NICHOLAS YOUNG,

Plaintiffs

v.
AMAZON.COM, INC.,

Defendant

 

CLASS ACTION COMPLAINT AND JURY DEMAND
INTRODUCTION

1. This lawsuit is brought by six Black and Latino delivery drivers, om behialf
of themselves and others similarly-situated, who delivered for Defendant Amazon.com,
Inc. (“Amazon”) and were summarily terminated as a result of Amazon’s racially
discriminatory background check policy and practice. Amazon directed the
termination of Plaintiffs and numerous other similarly-situated delivery drivers in
Massachusetts, without regard to these workers’ successful record of performance and
without any individualized assessment of their qualifications or their ability to perform
the job. Rather, these termination decisions were based solely upon past involvement in

the criminal justice system and driving history (“background history”).
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 2 of 17

2. Amazon’s policy and practice of terminating delivery drivers without
regard to their successful job performance is impermissibly discriminatory in violation
of M.G.L. c. 151B. It is well documented that communities of color, including Black and
Latino communities, are subjected to over-policing and traffic enforcement, and are
arrested and convicted, at rates significantly higher than the White population. Asa
result, Amazon’s policy and practice of terminating delivery drivers who are
successfully performing their jobs, based solely on their background history, has a
disparate impact on Black and Latino workers.

2: Amazon’s policy and practice is not justified by any business necessity.
Indeed, Plaintiffs and others in the putative class were terminated even though they
had been successfully performing their jobs. Even if Amazon’s policy and practice were
justified by business necessity, Amazon could satisfy that business necessity with less
discriminatory alternatives, including the use of a more individualized assessment of
driver qualifications and ability to perform the job. “

JURISDICTION AND VENUE

4. Pursuant to M.G.L. c. 151B, Plaintiffs filed class complaints with the
Massachusetts Commission Against Discrimination (MCAD) relating to the allegations
in this case more than ninety days before the filing of this Complaint and have
withdrawn those charges from the MCAD.

5. This Court has jurisdiction over this matter pursuant to Superior Court

Rule 29, because the amount in controversy exceeds $25,000.
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 3 of 17

6. Venue in Suffolk County is proper under M.G.L. c. 223, § 1, because

Plaintiffs Andrews, Dunn, Royal, and Young reside in Suffolk County.
PARTIES

7. Plaintiff Dexter Andrews is an adult resident of Boston, Massachusetts. He
made deliveries for Amazon starting in or about June 2016, continuing until he was
summarily terminated in August 2016,

8. Plaintiff Raymond Dunn is an adult resident of Boston, Massachusetts.
He made deliveries for Amazon starting in or about April 2016, continuing until he was
summarily terminated in August 2016.

9. Plaintiff Nuno Gomes is an adult resident of Brockton, Massachusetts. He
made deliveries for Amazon starting in or about April 2016, continuing until he was
summarily terminated in September 2016.

10. Plaintiff Titus Royal is an adult resident of Boston, Massachusetts. He
made deliveries for Amazon starting in or about November and December 2015, and
then again starting in or about June 2016, continuing until he was summarily
terminated in September 2016.

11. Plaintiff Matthew Soler is an adult resident of Attleborough,
Massachusetts. He made deliveries for Amazon starting in or about October 2016,
continuing until he was summarily terminated later that month.

12. Plaintiff Nicholas Young is an adult resident of Boston, Massachusetts.

He made deliveries for Amazon starting in or about April 2016, continuing until he was

summarily terminated in August 2016.
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 4 of 17

13. | Defendant Amazon.com, Inc. is a foreign corporation based in Seattle. It

sells and delivers a wide range of goods and products throughout the United States.
FACTUAL ALLEGATIONS COMMON TO ALL CLASS MEMBERS

14. Amazon is the largest internet retailer in the world, with annual revenues
approaching $200 billion. Through its amazon.com website, Amazon sells and delivers
a huge variety of goods and products to over 300 million customers worldwide.

15. In order to make its deliveries, Amazon contracts with numerous delivery
companies throughout Massachusetts and across the United States. At all times
relevant herein, contracting entities worked out of common warehouses that are run by
Amazon.

16. Although delivery drivers such as Plaintiffs are paid by the delivery
companies, they are required to comply with Amazon’s policies, procedures, and
directions when making deliveries. They typically drive vehicles that have an Amazon
label, wear shirts and other apparel that feature the Amazon name and logo, have an
Amazon handheld device, and communicate with Amazon dispatchers.

17. Delivery drivers are required to consent to a background check regarding,
among other things, past involvement in the criminal justice system and driving history
(“background history”).

18. It is the policy and practice of Amazon to direct the termination of
Amazon delivery drivers who do not meet Amazon’s background history requirements,
regardless of whether delivery drivers have been already successfully performing their

job functions. On information and belief, these terminations occur at Amazon’s
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 5 of 17

instruction based solely on drivers’ background history, without regard to drivers’
successful record of performance for Amazon; without any individualized assessment
of qualifications or ability to perform the job; and without giving delivery drivers any
opportunity to explain their background history or describe why their successful record
of performance or other factors make them qualified for continued employment.

19. On information and belief, such terminations are part of a nationwide
policy or practice of Amazon that has affected hundreds of delivery drivers in
Massachusetts alone.

20. It is well-documented that communities of color, including Black and
Hispanic communities in Massachusetts and across the country, are subjected to
policing and traffic enforcement, and are arrested and convicted, at rates significantly
higher than the White population. See, e.g., U.S. Department of Justice, Office of Justice
Programs, Bureau of Justice Statistics, Police Behavior During Traffic And Street Stops,
2011, available at https:/ /www.bis.gov/content/pub/pdf/ pbtssil.pdf; E. Pierson, C.
Simotu, J. Overgoor, S. Corbett-Davies, V. Ramachandran, C. Phillips, S. Goel. (2017) “A large-
scale analysis of racial disparities in police stops across the United States” available at
https:/ /5harad.com/ papers/ traffic-stops.pdf:; Prison Policy Initiative, Massachusetts
Profile, available at https://www.prisonpolicy.org/profiles/MA.html. See Human
Rights Watch, Decades of Disparity: Drug Arrests and Race in the United States 1 (2009)
(available at http://www.hrw.org/sites/default/ files / reports /us0309web 1.pdpf).

21. For this reason, Amazon’s termination of delivery drivers based solely on

background check information has a disparate impact on Black and Latino drivers, by
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 6 of 17

importing the racial disparities in the criminal justice system into the employment
process.

22. Terminating qualified employees based solely on background information
eliminates talented employees from the workforce and results in the systematic
termination of qualified Black and Latino delivery drivers.

23. The U.S. Equal Employment Opportunity Commission (EEOC) has issued
guidance specifically outlining how overly restrictive background checks can

isparately impact communities of color. See Enforcement Guidance on the Consideration
of Arrest and Conviction Records In Employment Decisions Under Title VII of the Civil Rights
Act of 1964 (Apr. 25, 2012). As the EEOC has noted in describing disparate impact
liability under parallel federal anti-discrimination laws, such liability attaches “where
the evidence shows that a covered employer's criminal record screening policy or
practice disproportionately screens out a [] protected group and the employer does not
demonstrate that the policy or practice is job related for the positions in question and
consistent with business necessity.” Id. at Section V. Factors relevant to whether a
background check policy violates anti-discrimination law include what offenses are
considered, the time elapsed since the offense, and the nature of the job in question. See
id. at Section V(A). The EEOC specifically emphasizes the importance of employers
providing “an opportunity for an individualized assessment for people excluded by the
[background] screen....” Id. at Section V(B)(A).

24. | Amazon has been or should reasonably have been aware of this EEOC

guidance, yet has chosen to disregard it.
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 7 of 17

Dexter Andrew’s Experience of Racial Discrimination

25. Mr. Andrews is a Black man. He began performing deliveries for Amazon
in or about June 2016.

26. Mr. Andrews worked out of an Amazon warehouse in Chelsea,
Massachusetts. Although he was paid by another entity, he was required to comply
with Amazon’s policies, procedures, and directions when making deliveries. He drove
a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon
handheld device, and communicated with Amazon personnel about deliveries.

27. | When Mr. Andrews was hired to perform deliveries for Amazon, he was
required to consent to a background check regarding, among other things, his past
involvement in the criminal justice system and his driving history (“background
history”). He consented to the background check, and he was hired after the check was
performed, even though on information and belief the check showed one or more past
offenses in his background history.

28. At all times, he performed his delivery duties competently and without
any disciplinary actions.

29. On or about mid-August 2016, without prior warning, Mr. Andrews was
terminated. On information and belief, he was terminated at Amazon’s instruction
based on his background history, without regard to his successful record of
performance; without any individualized assessment of his qualifications or ability to

perform the job; and without giving him any opportunity to explain his background
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 8 of 17

history or describe why his successful record of performance or other factors make him
qualified for continued employment.
Raymond Dunn’s Experience of Racial Discrimination

30. Mr. Dunn is a Black man. He began performing deliveries for Amazon in
or about April 2016.

31. Mr. Dunn worked out of an Amazon warehouse in Chelsea,
Massachusetts. Although he was paid by another entity, he was required to comply
with Amazon’s policies, procedures, and directions when making deliveries. He drove
a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon
handheld device, and communicated with Amazon personnel about deliveries.

32. | When Mr. Dunn was hired to perform deliveries for Amazon, he was
required to consent to a background check regarding, among other things, his past
involvement in the criminal justice system and his driving history (“background
history”). He consented to the background check, and he was hired after the check was
performed, even though on information and belief the check showed one or more past
offenses in his background history.

33.  Atall times, he performed his delivery duties competently and without
any disciplinary actions.

34. | On or about August 5, 2016, without prior warning, Mr. Dunn was
terminated. On information and belief, he was terminated at Amazon’s instruction

based solely on his background history, without regard to his successful record of

performance; without any individualized assessment of his qualifications or ability to
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 9 of 17

perform the job; and without giving him any opportunity to explain his background
history or describe why his successful record of performance or other factors make him
qualified for continued employment.

Nuno Gomes’ Experience of Racial Discrimination

35. Mr. Gomes is a Black (Cape Verdean) man. He began performing
deliveries for Amazon in or about April 2016.

36. Mr. Gomes worked out of an Amazon warehouse in Dedham,
Massachusetts. Although he was paid by another entity, he was required to comply
with Amazon’s policies, procedures, and directions when making deliveries. He drove
a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon
handheld device, and communicated with Amazon personnel about deliveries.

37. When Mr. Gomes was hired to perform deliveries for Amazon, he was
required to consent to a background check regarding, among other things, his past
involvement in the criminal justice system and his driving history (“background
history”). He consented to the background check, and he was hired after the check was
performed, even though on information and belief the check showed one or more past
offenses in his background history.

38.  Atall times, he performed his delivery duties competently and without
any disciplinary actions.

39. On or about September 2016, without prior warning, Mr. Gomes was
terminated. On information and belief, he was terminated at Amazon’s instruction

based solely on his background history, without regard to his successful record of
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 10 of 17

performance; without any individualized assessment of his qualifications or ability to
perform the job; and without giving him any opportunity to explain his background
history or describe why his successful record of performance or other factors make him
qualified for continued employment.

Titus Royal’s Experience of Racial Discrimination

40. Mr. Royal is a Black man. He began performing deliveries for Amazon in
or about November and December 2015, and then again starting in or about June 2016.

41. Mr. Royal worked out of an Amazon warehouse in Chelsea,
Massachusetts. Although he was paid by another entity, he was required to comply
with Amazon’s policies, procedures, and directions when making deliveries. He drove
a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon
handheld device, and communicated with Amazon personncl about deliveries.

42. | When Mr. Royal was hired to perform deliveries for Amazon, he was
required to consent to a background check regarding, among other things, his past
involvement in the criminal justice system and his driving history (“background
history”). He consented to the background check, and he was hired after the check was
performed, even though on information and belief the check showed one or more past
offenses in his background history.

43.  Atall times, he performed his delivery duties competently and without
any disciplinary actions.

44. On or about September 7, 2016, without prior warning, Mr. Royal was

terminated. On information and belief, he was terminated at Amazon’s instruction

10
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 11 of 17

based solely on his background history, without regard to his successful record of
performance; without any individualized assessment of his qualifications or ability to
perform the job; and without giving him any opportunity to explain his background
history or describe why his successful record of performance or other factors make him
qualified for continued employment.

Matthew Soler’s Experience of Racial Discrimination

45. Mr. Soler is a Latino man. He began performing deliveries for Amazon in
or about October 2016.

46. Mr. Soler worked out of an Amazon warehouse in Milford,
Massachusetts. Although he was paid by another entity, he was required to comply
with Amazon’s policies, procedures, and directions when making deliveries. He drove
a van that had an Amazon label, wore a shirt and hat that said Amazon, had an
Amazon handheid device, and communicated with Amazon personnel about deliveries.

47, When Mr. Soler was hired to perform deliveries for Amazon, he was
required to consent to a background check regarding, among other things, his past
involvement in the criminal justice system and his driving history (“background
history”). He consented to the background check, and he was hired after the check was
performed, even though on information and belief the check showed one or more past
offenses in his background history.

48. Atall times, he performed his delivery duties competently and without

any disciplinary actions.

11
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 12 of 17

49, On or about October 20, 2016, without prior warning, Mr. Soler was
terminated. On information and belief, he was terminated at Amazon’s instruction
based solely on his background history, without regard to his successful record of
performance; without any individualized assessment of his qualifications or ability to
perform the job; and without giving him any opportunity to explain his background
history or describe why his successful record of performance or other factors make him
qualified for continued employment.

Nicholas Young’s Experience of Racial Discrimination

50. Mr. Young is a Black man. He began performing deliveries for Amazon in
or about April 2016.

51. Mr. Young worked out of an Amazon warehouse in Chelsea,
Massachusetts. Although he was paid by another entity, he was required to comply
with Amazon’s policies, procedures, and directions when making deliveries. He drove
a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon
handheld device, and communicated with Amazon personnel about deliveries.

52. | When Mr. Young was hired to perform deliveries for Amazon, he was
required to consent to a background check regarding, among other things, his past
involvement in the criminal justice system and his driving history (“background
history”). He consented to the background check, and he was hired after the check was
performed, even though on information and belief the check showed one or more past

offenses in his background history.

12
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 13 of 17

53. Atall times, he performed his delivery duties competently and without
any disciplinary actions.

54, Onor about August 5, 2016, without prior warning, Mr. Young was
terminated. On information and belief, he was terminated at Amazon’s instruction
based solely on his background history, without regard to his successful record of
performance; without any individualized assessment of his qualifications or ability to
perform the job; and without giving him any opportunity to explain his background
history or describe why his successful record of performance or other factors make him
qualified for continued employment.

CLASS ALLEGATIONS

55. Plaintiffs bring this action individually and on behalf of the following
class: all Black and Latino individuals who were hired to perform Amazon deliveries in
Massachusetts but who were subsequently terminated (during the period that begins
three years before the filing of this Complaint and continuing to the date of class
certification) because of Amazon’s policies and practices related to background checks.

56. On information and belief, numerous Black and Latino individuals in
Massachusetts have been adversely affected by Amazon’s background history
employment policy and practice, and joinder of all of those individuals is impracticable.

57. There are questions or law or fact common to all such individuals,
including (a) whether Amazon’s policy and practice has a disparate impact on Black
and Latino individuals, (b) whether the policy and practice is justified by business

necessity, and (c) whether there is a less discriminatory alternative that would have a

13
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 14 of 17

lesser disparate impact. The claims of the Plaintiffs are typical of the claims of other
class members.

58. Plaintiffs and their counsel will fairly and adequately protect the interests
of the class. Indeed, Plaintiffs’ counsel are experienced in employment and class action
litigation. The public interest is served by a class proceeding based, among other things,
on the importance of eliminating discriminatory policies that disproportionately impact
disadvantaged communities.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

59. On or about January 31, 2017, Plaintiffs filed class complaints with the
Massachusetts Commission Against Discrimination. Plaintiffs amended their
complaints on or about January 13, 2018.

COUNT I
M.G.L. c. 151B, § 4

60. Plaintiffs allege and incorporate by reference the above paragraphs.

61. M.G.L. c. 151B, § 4 makes it an unlawful practice for, among “an
employer, by himself or his agent, because of the race [or] color ... of any individual to
refuse to hire or employ or to bar or to discharge from employment such individual or
to discriminate against such individual in compensation or in terms, conditions or
privileges of employment, unless based upon a bona fide occupational qualification.”

62. The conduct of Amazon.com, Inc. as described above constitutes unlawful
discrimination against the Plaintiffs in violation of M.G.L. c. 151B, § 4. This claim is

brought pursuant to M.G.L. c. 151B, § 9.

14
Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 15 of 17

COUNT II
M.G.L. c. 151B, § 4A

63. M.G.L. c. 151B, § 4A makes it an unlawful practice “ [flor any person to
coerce, intimidate, threaten, or interfere with another person in the exercise or
enjoyment of any right granted or protected by this chapter, or to coerce, intimidate,
threaten or interfere with such other person for having aided or encouraged any other
person in the exercise or enjoyment of any such right granted or protected by this
chapter.”

64. The conduct of Amazon.com, Inc. as described above constitutes unlawful
discrimination against the Plaintiffs in violation of M.GLL. c. 151B, § 4A. This claim is
brought pursuant to M.G.L. c. 151B, § 9.

COUNT IT
M.G.L. c. 151B, § 5

65. M.G.L.c. 151B, § 5 makes it an unlawful practice “ [flor any person,
whether an employer or an employee or not, to aid, abet, incite, compel or coerce the
doing of any of the acts forbidden under this chapter or to attempt to do so.”

66. The conduct of Amazon.com, Inc. as described above constitutes unlawful
discrimination against the Plaintiffs in violation of M.GL. c. 151B, § 5. This claim is

brought pursuant to M.G.L. c. 151B, § 9.

WHEREFORE, Plaintiffs respectfully request this Court to:

A. Certify the matter as a class action on behalf of the proposed class;

15
 

Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 16 of 17

B. Designate Plaintiffs Andrews, Dunn, Gomes, Royal, Soler, and Young as
Class Representatives;

C. Designate Plaintiffs’ Counsel as Class Counsel;

Dz. Restore Plaintiffs and Class Members to their positions as Amazon
delivery drivers;

E. Award damages to Plaintiffs and the Class for their lost wages and
benefits, and for their emotional and mental distress;

F, Award punitive damages to Plaintiffs and the Class;

G. Declare that Amazon’s background check policy and practice as described
above violates 151B;

H. —_ Enjoin Amazon from implementing its background check policy and

practice as described above;

I. Award attorneys’ fees and costs to Plaintiffs and the Class;
J. Award pre- and post-judgment interest to Plaintiffs and the Class; and
K. Grant such other relief as is just and proper.

JURY DEMAND

Plaintiffs request a trial by jury.

16
 

Case 1:19-cv-10070-MLW Document 6-1 Filed 01/25/19 Page 1/7 ot 1/

Dated: November 29, 2018

| HEREBY ATTEST AND CERTIFY ON

Jan. 17, 2019 _  THaT THE
FOREGOING DOCUMENT IS A FULL,
TRUE AND CORRECT COPY OF THE
ORIGINAL ON FILE IN MY OFFICE,
AND IN MY LEGAL CUSTODY.

MICHAEL JOSEPH DONOVAN
CLERK / MAGISTRATE
UFFOLK SUPERIOR CIVIL COURT

PARTMENT OF TG TRIAL COURT

 

DEXTER ANDREWS, RAYMOND DUNN,
NUNO GOMES, TITUS ROYAL, MATTHEW
SOLER, and NICHOLAS YOUNG,

By their attorneys,

Stephen Churchill, BBO #564158
FAIR WORK, P.C.

192 South Street, Suite 450
Boston, MA 02111

(617) 607-3260
steve@fairworklaw.com

Oren Sellstrom, BBO #569045
Sophia Hall, BBO #684541
LAWYERS FOR CIVIL RIGHTS

61 Batterymarch Street, 5th Floor
Boston, MA 02110

(617) 482-1145
osellstrom@lawyersforcivilrights.org
shali@lawyersforcivilrights.org

17
